Martin, J.
The Bank appeals from a judgment, sustaining the opposition of the appellees to the homologation of a sale of property under an execution on the monition of the appellant, and setting aside the sale. The sale was set aside, on the ground that the Sheriff ought to have accepted the sureties of Iiarrolson, to whom the land had been adjudicated as the last and highest bidder, for one thousand dollars ; and that the Sheriff improperly adjudicated it to the plaintiff for two hundred dollars. The question turned on the sufficiency of the sureties offered by Harrolson, and the court thought them sufficient. Several witnesses were examined on this point, and the testimony is somewhat contradictory ; but it does not appear to us that the court erred, in concluding that it preponderated in favor of the sufficiency of the sureties.

Judgment affirmed.